Citation Nr: 0942401	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  06-37 397A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the Veteran has been rehabilitated to the point of 
employability under the provisions of Chapter 31, Title 38, 
United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1958 to March 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 determination by the 
Department of Veterans Affairs (VA) Office of Vocational 
Rehabilitation and Employment in Jacksonville, Florida, that 
the Veteran had completed his vocational rehabilitation 
program and was rehabilitated.  The Veteran requested an 
administrative review of the decision.  Reviews were 
completed in December 2005 and July 2006, and the Veteran was 
found to be rehabilitated.  The Veteran perfected an appeal 
of this decision, and the issue is now properly before the 
Board.

In July 2009, the Veteran presented personal testimony during 
a travel board hearing before the undersigned Acting Veterans 
Law Judge.  A transcript of the hearing is of record.

The Board notes that the Veteran submitted additional 
evidence after the final adjudication of his claim by the VA 
Regional Office (RO) in St. Petersburg, Florida.  In 
July 2009, the Veteran waived RO consideration of his 
additional evidence.


FINDINGS OF FACT

1.  In September 2003, the Veteran signed a VA form 28-8872 
which states his program goal for vocational rehabilitation 
was to obtain and maintain entry level employment in the 
occupational goal of substitute teacher.

2.  The Veteran has been employed as a substitute teacher 
with the Leon County School Board since April 2004.


CONCLUSION OF LAW

The criteria for a declaration of rehabilitation under 
Chapter 31, Title 38, United States Code, have been met.  38 
U.S.C.A. §§ 3100, 3101, 3102, 3107 (West 2002); 38 C.F.R. §§ 
21.1, 21.35, 21.40, 21.50, 21.53, 21.283 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act of 2000 (VCAA), codified 
in its pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the 
pertinent implementing regulation, codified at 38 C.F.R. § 
3.159, provide that the VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also requires the VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.

However, the VCAA is inapplicable to claims such as the one 
decided herein as the statute at issue is not found in Title 
38, United States Code, Chapter 51 (i.e. the laws changed by 
VCAA), rather, it is found in Chapter 31.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002); see also Lueras v. 
Principi, 18 Vet. App. 435 (2004).

Notwithstanding, in this case all relevant and probative 
evidence is contained in the Veteran's Chapter 31 file, 
inclusive of the evaluations and counseling records generated 
in connection with the Veteran's vocational rehabilitation 
program.  Moreover, the Veteran has been provided with 
considerable information outlining his due process rights, 
and the requirements for entitlement to vocational 
rehabilitation services as well as the information and 
actions required of him in order to assist VA in delivering 
those services.

These documents, including the statement of the case and 
notice of administrative decisions, provided notification of 
the information and evidence necessary to substantiate this 
claim.  Thus, under the circumstances in this case, VA has 
satisfied its duties to notify and assist the Veteran, and 
adjudication of this appeal poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  There is no indication that there is additional 
evidence that should or could be obtained prior to 
adjudicating this claim.

Factual Background

Service connection is in effect for residuals, trauma to 
right toe with arthritis first metatarsophalangeal joint and 
hallux rigidus.  This disability is currently evaluated as 20 
percent disabling from December 14, 2000.

The Veteran initially underwent testing for vocational 
rehabilitation in February 2003.  S.C., Ph.D., the counselor 
who administered the tests, noted that the Veteran had an 
interest in teaching in the public school system at the 
junior high or high school level.  She said that his scores 
on the aptitude and achievement test pointed to his ability 
to complete a B.S. degree in Education.  She opined that 
appeared to be a suitable choice based on the Veteran's 
ability and employment history.  She also noted that the 
Veteran had not completed several degrees and had a history 
of short-term employment/job hopping.

In May 2003, the Jacksonville, Florida VA Office of 
Vocational Rehabilitation and Employment determined that the 
Veteran was entitled to a program of vocational 
rehabilitation services.  The Veteran was assigned to meet 
with a VA rehabilitation counselor.  In June 2003, C.K.R., 
M.S., the vocational rehabilitation counselor assigned to 
work with the Veteran, reviewed the Veteran's vocational 
rehabilitation test results.  She noted that the Veteran's 
goal was to obtain a Bachelor's degree in education with an 
emphasis in science or history.  She recorded that the 
Veteran said he wanted to teach history or science to junior 
high or high school students.  She reviewed the Veteran's 
work history and advised the Veteran to apply to the Leon 
County School Board to substitute teach.  She told the 
Veteran that given his training, transferable skills, and 
work history, he should be able to obtain a position.  The 
Veteran inquired about training, and C.K.R. responded that 
the goal of the vocational rehabilitation and employment 
program was to assist with employment; therefore they would 
work with the resources regarding employment before training 
was considered.  It is noted that C.K.R. and the Veteran 
agreed on specific actions for the Veteran to complete before 
their next meeting.

A counseling note from August 2003 reveals that C.K.R. 
expressed concerns about the Veteran starting a degree 
program at age 62, completing the program at 64, and retiring 
at 65.  The Veteran responded that at his current income it 
would be a long time before he could think of retirement.  
C.K.R. advised the Veteran to meet with an AARP 
representative to determine at what level of income he would 
lose his Social Security Benefits.  They discussed further 
job opportunities.

In September 2003, the Veteran told C.K.R. that he would like 
to teach, but without a Bachelor's degree, he was unable to 
obtain a permanent position.  C.K.R. noted that due to his 
limited work time left before retirement age, the Veteran's 
chances of getting employment following the completion of a 
degree was limited.  C.K.R. wrote that the Veteran would like 
to substitute teach and was seeking substitute teaching as 
his vocational goal.  C.K.R. opined that the Veteran's chosen 
vocational goal of employment as a substitute teacher was 
consistent with his abilities, skills, and interest, and 
therefore was suitable and reasonably feasible.  C.K.R. and 
the Veteran then developed a rehabilitation plan.  The 
Veteran and C.K.R. filled out a VA form 28-8872 
(Rehabilitation Plan) which listed a program goal of 
obtaining and maintaining entry level employment in the 
occupational goal of substitute teacher.  The Veteran and 
C.K.R. both signed the form in September 2003.

An Educator's Certificate from the Leon District Schools 
shows that the Veteran completed all requirements to become a 
substitute teacher in February 2004.

The Veteran asked C.K.R. in June 2004 if he would receive any 
further training.  C.K.R. explained that given the training 
time needed to obtain employment as a teacher, employment 
opportunities would be limited given the limited employment 
time he would have left once he completed his training.  
C.K.R. asked the Veteran if he had followed-up with teaching 
at various schools and pools.  The Veteran responded that he 
had substituted eight days during the last two months of 
school, and he had signed up to be placed on the active list 
for the next school year.

In February 2005, the Veteran cancelled his next vocational 
rehabilitation counseling session.  He asked that no future 
appointments be made for him as he felt they were not 
productive.  He requested that his case be closed.

C.K.R. completed a Rehabilitation Status Certificate in 
March 2005.  It was noted that the Veteran had completed the 
plan to obtain employment as a substitute teacher, which 
included training as well as case management counseling.  
C.K.R. stated that the Veteran was working part-time with an 
average of 10 days per month.  A notice was mailed to the 
Veteran in March 2005 notifying him that he had completed his 
vocational rehabilitation program as he had successfully 
maintained employment as a substitute teacher with the Leon 
County School Board for at least 60 days.

The Veteran stated in December 2005 that he was not 
rehabilitated as his job was part-time and did not pay enough 
for him to move out of student housing.  He indicated that he 
wanted to be placed in a university degree program.

During his July 2009 hearing before the undersigned Acting 
Veterans Law Judge, the Veteran said that when he first saw a 
vocational rehabilitation counselor, he asked about 
university training.  He said that he hoped to advance his 
two-year degree into a four-year degree so as to become a 
full-time teacher and receive a steady paycheck.  He said 
that that he was hoping to qualify to be a full-time regular 
teacher rather than a substitute teacher, as substitute 
teaching was not steady work.  He said that he expressed his 
desire to enter a university training program to his 
vocational rehabilitation counselor, and his counselor's 
superiors instructed her that the Veteran was too old for the 
program.  He said that he was receiving Social Security 
benefits, but he was willing to drop his Social Security 
benefits had a full-time job presented itself.  He indicated 
that he asked his counselor at least twice about obtaining a 
degree to become a full-time teacher.  He said that another 
VA counselor indicated that the Veteran was eligible for a 
degree program.  He testified that the total number of days 
that he worked as a substitute teacher from April 29, 2004, 
through September 30, 2004, was eleven-and-a-quarter.  He 
stated that he was still an employee of the Leon County 
School Board, and during the past five or six years he had 
been a substitute at five of the six area high schools and 
seven or eight middle schools in Leon County.  He reiterated 
that his objective was to have a full-time job.

Analysis

The purpose of vocational training under Chapter 31, Title 
38, United States Code, is to enable veterans with service-
connected disabilities to achieve maximum independence in 
daily living and, to the extent feasible, to become 
employable and to obtain and maintain suitable employment.  
38 U.S.C.A. § 3100; 38 C.F.R. § 21.1.

The applicable law and VA regulations provide that a person 
shall be entitled to a rehabilitation program under Chapter 
31 if such person is a veteran who has a service-connected 
disability rated at 20 percent or more that was incurred or 
aggravated in service on or after September 16, 1940, and is 
determined by VA to be in need of rehabilitation because of 
an employment handicap.  38 U.S.C.A. § 3102(1)(A), (B); 38 
C.F.R. § 21.40(b).

In each case in which a veteran has either an employment 
handicap or serious employment handicap, the VA must 
determine the reasonable feasibility of achieving a 
vocational goal.  38 C.F.R. § 21.53(a).  The matter that is 
in dispute is whether it is reasonably feasibly for the 
veteran to obtain a vocational goal.  The term "vocational 
goal" is defined by statute as gainful employment consistent 
with a veteran's abilities, aptitudes, and interests.  38 
U.S.C.A. § 3101(8).

For the purposes of chapter 31, a veteran shall be declared 
rehabilitated when he or she has overcome the employment 
handicap to the maximum extent feasible as described in 38 
C.F.R. § 21.283.  The term "suitably employed" includes 
employment in the competitive labor market, sheltered 
situation, or on a nonpay basis which is consistent with the 
veteran's abilities, aptitudes, and interests if the criteria 
in 38 C.F.R. § 21.283 are otherwise met.  38 U.S.C.A. § 
21.283(a), (b).

The veteran who has been found rehabilitated to the point of 
employability shall be declared rehabilitated if he or she is 
employed in the occupational objective for which a program of 
services was provided or in a closely related occupation for 
at least 60 continuous days.  38 C.F.R. § 21.283(c)(1).

In this case, the VA form 28-8872 signed by the Veteran and 
his vocational rehabilitation counselor in September 2003 
indicates that the occupational objective for which 
vocational rehabilitation services were provided was to 
become a substitute teacher.  The evidence of record shows 
that the Veteran is currently employed by the Leon County 
School Board as a substitute teacher.  Thus, the Veteran is 
employed in the occupational objective for which his program 
of services was provided.  The evidence further shows that 
the Veteran began his employment as a substitute teacher for 
the Leon County School Board in April 2004, and he has 
continued that employment through the present.  Thus, he has 
been employed for at least 60 continuous days.  Therefore, 
the criteria for a declaration that the Veteran has been 
rehabilitated for the purposes of his vocational 
rehabilitation and employment program have been met.  See 38 
C.F.R. § 21.283.

The Board observes that the Veteran is not called upon to 
perform the duties of a substitute teacher every day.  
However, the potential remains for him to be called upon to 
teach frequently.  He maintains his status on the active 
substitute teacher list.  No evidence indicates that he has 
been fired or has resigned his position.  Thus, although he 
does not actually go in to work every day, his employment by 
the school board has been continuous since April 2004.

The Board has also carefully considered the Veteran's 
statements that his goal has been to become a full-time, 
permanent high school or middle school teacher.  However, 
obtaining employment as a full-time, permanent teacher is not 
the program goal listed on the Veteran's VA form 28-8872.  As 
mentioned previously, the program goal listed on the 
Veteran's Rehabilitation Plan is to obtain and maintain entry 
level employment in the occupational goal of substitute 
teacher.  The Veteran's signature appears beneath the 
statement, "I CERTIFY THAT I have participated in the 
development of this program plan."  Thus, for the purposes 
of the Veteran's vocational rehabilitation and employment 
program, the goal was to obtain employment as a substitute 
teacher.  This goal has been fulfilled.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against the claim.


ORDER

As the Veteran has been rehabilitated to the point of 
employability under the provisions of Chapter 31, Title 38, 
United States Code, the claim is denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


